DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 03 April 2021, of application filed, with the above serial number, on 28 August 2018 in which claims 1, 3, 6, 12, 14, 17 have been amended and claims 2, 4, 5, 13, 15, 16 have been canceled. Claims 1, 3, 6-12, 14, 17-21 are pending in the application. 

Information Disclosure Statement
The information disclosure statement filed 03 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In this case, Cite No 2 Foreign Patent does not comply and is already present with Cite No 1 Foreign Patent. Cite No 1 US Patent is already cited by Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 6-12, 14, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims have been amended to include “when a return request from a transaction capability loaner corresponding to the source module is sent to the source module, and if the source module has the first value higher than other transaction capability borrowers corresponding to the transaction capability loaner or is a closest transaction capability borrower corresponding to the transaction capability loaner, the second value is reduced with returning transaction capability to the transaction capability loaner”. The antecedent basis of the source module has antecedent basis to its own source module, while that described in the specification (par. 36, not par. 32 as recited on p. 10 of arguments) refers to what appears to be other source modules requesting returning the loan. In other words, it is indefinite how the source module is sending a return request to itself and how the other transaction capability borrowers are referenced in the single claimed transaction capability table of the one source module claimed. The source module has a loaning capability and so is the transaction capability loaner sent to same source module.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3, 6-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “controller” claim is not to a process, machine, manufacture, or composition of matter. The claimed element’s “table” and “circuit” are non-structural limitations, and in light of the specification these are disclosed as being software (e.g., par. 61 “source control logic circuits SAL and SBL (referring to figs. 4A to 4C…)”; par. 33 “flowchart can be implemented by the source modules So...S(m-1) by using hardware and code, or a state machine”). While the description appears to suggest the circuit be hardware and software, it remains vague as the circuits are described with relation to Fig. 4. A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-12, 14, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al (hereinafter “Bruce”, 2018/0189097) in view of Bernat et al (hereinafter “Bernat”, 2019/0004858).
As per Claim 1, Bruce discloses a communication controller placed within a source module, comprising: 
a transaction capability table, recording a first value representing practical transaction capability of the source module for transmitting a communication transaction to a destination module, wherein exchange of transaction capability, regarding the destination module, between the source module and at least one neighboring source module is taken into account in the first value (at least Fig. 11; paragraph 98-100, 136-144, 121-123; OT limit, wherein an outstanding transaction OT counter for transaction issuing device (source) to downstream device; where OT limit applicable to idle device can be redistributed on dynamic basis to one or more busier devices); and
a source control logic circuit, managing the transaction capability table and controlling the source module to transmit a communication transaction to the destination module or not based on the first value recorded in the transaction capability table, wherein a communication transaction is not allowed to be issued from the source 
the transaction capability table further records a second value representing borrowed transaction capability that the source module borrows from the at least one neighboring source module for transmitting a communication transaction to the destination module (at least paragraph 136-144; OT controller requesting permission to increase number of OTs received to current limit by that transaction issuing device); 
the transaction capability table further records a third value representing a loan of transaction capability that the source module lends to the at least one neighboring source module to transmit a communication transaction to the destination module (at least paragraph 136-144, 147; reduction in # of OTs/ permission(s) given from transaction issuing device being idle; if the transaction issuing device does not have one or more additional transactions to issue as requests when a permission is received, or if the transaction issuing device has a number of OTs lower than OT limit, the permission is simply ignored. The downstream device can respond to a drop in the number of OTs for a particular idle or partly idle transaction issuing device by issuing permissions to one or more other transaction issuing devices. These can be targeted at particular other transaction issuing devices or broadcast to all communicating transaction issuing 
the transaction capability table further records a fourth value representing intrinsic transaction capability of the source module for transmitting a communication transaction to the destination module (at least paragraph 108, 136-139; transaction issuing devices may have an intrinsic limit on the number of outstanding transactions which they can handle; OT min); 
the first value is the fourth value plus the second value minus the third value and further minus a fifth value, the fifth value representing transaction capability consumption of the source module regarding the destination module (at least paragraph 136-147, 64; OT limit with permissions increase and permissions given decrease when idle and completion acknowledgement increasing outstanding transaction limit, ‘regulator circuitry is configured to change the limit with respect to an initial limit value; and when the number of outstanding transactions is above the initial limit value and the downstream device has not issued an authorisation, the transaction issuing device is configured to issue a next transaction in response to receipt of n successive completion acknowledgements, where n is greater than one. In examples, the value of n is 
the transaction capability consumption shows how many communication transactions have been transmitted from the source module to the destination module and are being processed in the destination module (at least paragraph 144-153; ‘transaction regulator circuitry to allow that transaction issuing device to issue transactions subject to a limit on a maximum number of outstanding transactions, an outstanding transaction being a transaction which has been issued but for which a completion acknowledgement has not yet been received’); and 
the source control logic circuit ensures that the third value does not exceed the fourth value (at least paragraph 136-140; permission of OT limit to be > OT min).
Bruce fails to explicitly recite when a return request from a transaction capability loaner corresponding to the source module is sent to the source module, and if the source module has the first value higher than other transaction capability borrowers corresponding to the transaction capability loaner or is a closest transaction capability borrower corresponding to the transaction capability loaner, the second value is reduced with returning transaction capability to the transaction capability loaner. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Bernat. Bernat discloses, in an analogous resource sharing art, a lender computing node advertising resource availability, a borrower computing node borrowing the resource, and subsequently the lender node may reclaim the resource borrowed from the borrower (at least paragraph 12, 32). Therefore, it would have been 
As per Claim 3. The communication controller as claimed in claim 2, wherein: the transaction capability table further records borrowing information, wherein the borrowing information lists neighboring source modules from which the source module receives the borrowed transaction capability; and the transaction capability table further records loan information, wherein the loan information lists neighboring source modules that receive the loan of transaction capability (at least paragraph 136-147; reduction in # of OTs / permission(s) from particular idle transaction issuing device and OT limit and increase for particular transaction issuing device). 
As per Claim 6. The communication controller as claimed in claim 5, wherein: when the first value is zero and the third value is not zero, the source control logic circuit requests a return of transaction capability according to the loan information (at least paragraph 144; ‘The downstream device can respond to a drop in the number of OTs for a particular idle or partly idle transaction issuing device by issuing permissions to one or more other transaction issuing devices. These can be targeted at particular other transaction issuing devices or broadcast to all communicating transaction issuing devices. When the idle transaction issuing device resumes its normal operation, the 
As per Claim 7. The communication controller as claimed in claim 6, wherein: when the first value is zero and the third value is also zero, the source control logic circuit broadcasts to the at least one neighboring source module to borrow transaction capability (at least paragraph 140-144; ie. when at OT limit, requesting permission to increase number of OTs from idle transaction issuing device broadcasting permission). 
As per Claim 8. The communication controller as claimed in claim 7, where: 
the destination module has a queue containing r trackers for temporary storage and dynamic management of r communication transactions, wherein r is a number (at least paragraph 161-165; transaction tracker at downstream/server device and storing in bypass buffer); and 
the fourth value is an amount of trackers intrinsically allocated from the r trackers to the source module in a reset status (at least Fig. 13; paragraph 161-165; tracker 1380 enabling permission such that determining if permissions are to be granted or reduced). 
As per Claim 9. The communication controller as claimed in claim 8, wherein: 
the fifth value represents an amount of trackers, among the r trackers, which are occupied by communication transactions transmitted from the source module (at least Fig. 13; paragraph 161-165; tracker 1380 using buffer level to determine if at full utilization level). 
As per Claim 10. The communication controller as claimed in claim 9, wherein: 

As per Claim 11, Bruce discloses a system on a chip (at least paragraph 98; SoC), comprising: 
a plurality of source modules (at least Fig. 1; paragraph 91-98; initiator devices); and at least one destination module (at least paragraph 88-89; downstream device/server target node), wherein each source module has a communication controller as claimed in claim 1 to transmit at least one communication transaction to the at least one destination module (at least paragraph 48; each transaction issuing device having associated transaction regulator circuitry). 
As per Claims 12-21. The limitations therein have substantially the same scope as claims 1-10 because claims 12-21 are a method for implementing the communication controller of claims 1-10. Therefore claims 12-21 are rejected for at least the same reasons as claims 1-10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues, in substance, that Bruce does not disclose the claimed first value. Applicant argues that’s # of OT means consumption and thus the claimed 5th value not 1st value. Examiner agrees with such interpretation and the rejection has been clarified to make clear the claimed 1st value is mapped to Bruce’s OT limit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GREGORY G TODD/Primary Examiner, Art Unit 2457